DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.

Claim Objections
Applicant is advised that should claims 8 and 9 be found allowable, claims 12 and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2017/0346050 A1) as applied to claim 1 above, and further in view of Ray et al (US 2007/0275295 A1). Hereinafter referred to as Morioka and Ray, respectively.
Regarding claim 1, Morioka discloses a battery module comprising:
a plurality of battery cells (12 Fig. 1, “plurality of cylindrical battery cells” [0027]) each including an end surface, as an exhaust side end surface (bottom side of the plurality of 12 in Fig. 4, “negative-electrode side” [0028]), provided with a discharge port of a discharge valve that is opened when an internal pressure exceeds a set pressure (“discharge valve (not shown)… can be opened when the internal pressure of the battery cell 12 is raised” [0028]), and an end surface opposite to the exhaust side end surface as a non-exhaust side end surface (top side of the plurality of 12 in Fig. 4, “positive-electrode sides of battery cells” [0032]);

wherein a stopper that prevents deformation of the non-exhaust side end surface due to the internal pressure is disposed on the same side as a non-exhaust side opposite to an exhaust side where the discharge valve is disposed (30 Fig. 4, “ceiling plate 30… presses end faces on the positive-electrode sides of the battery cells 12 toward the negative-electrode sides” [0032]), the stopper facing the non-exhaust side end surface of each of the battery cells (Fig. 4 where 30 faces the positive-electrode sides of the battery cells).
Morioka does not disclose wherein each of the battery cells includes:
an exterior can that is opened at one end and closed at a bottom surface; and 
a sealing plate that is hermetically connected to an opening edge of the exterior can to seal an opening portion, and is provided with an electrode terminal;
each of the battery cells is provided, on the bottom surface of the exterior can, with the discharge valve that destroys a thin wall portion with a set pressure, and
each of the battery cells includes a bottom surface as the exhaust end surface, and a side of the sealing plate as the non-exhaust side end surface, wherein the non-exhaust side end surface is free of a discharge valve on the sealing plate.
However, Ray discloses a battery cell (“electrochemical cell (battery) 10” [0024]), including an end surface as an exhaust end surface (“closed end wall” [0025], 18 Fig. 9), provided with a discharge port of a discharge valve (“pressure relief mechanism 40” [0024]) that 
an exterior can (“cylindrical steel can 12” [0025]) that is opened at one end (“first or open end 14 of the steel can 12” [0031]) and closed at a bottom surface (“second or bottom end 16 of the steel can 12 has a closed end wall 18” [0025]); and 
a sealing plate that is hermetically connected to an opening edge of the exterior can to seal an opening portion (“negative outer cover 30 extends across the open end 14 of steel can 12” [0031]), and is provided with an electrode terminal (“negative contact terminal 30” [0031]);
each of the battery cells is provided, on the bottom surface of the exterior can, with the discharge valve (“vent 40” [0047]) that destroys a thin wall portion (“reduced thickness coined groove formed into the inside surface of the bottom end wall 18 of the steel can 12” [0033]) with a set pressure (“upon reaching the predetermined vent pressure, the vent 40 will rupture and release the pressurized gases and/or liquid” [0047]), and
each of the battery cells includes a bottom surface as the exhaust end surface (“pressure relief vent mechanism 40 is formed in the closed bottom end wall 18” [0033]), and a side of the sealing plate as the non-exhaust side end surface (“seal assembly is assembled onto the first or open end 14 of the steel can 12 for closing the open end 14 of steel can 12” [0031]), wherein the non-exhaust side end surface is free of a discharge valve on the sealing plate (as “negative outer cover 30 extends across the open end 14 of steel can 12 and engages nylon seal 32” [0031] and 
Ray further teaches that this configuration of the battery cell achieves enhanced and effective venting of gases and/or liquid upon reaching an excessive pressure limit in a manner that minimizes the chance of inhibiting proper venting of gases when excessive pressure is experienced within the battery cell ([0048]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery cells of Morioka in view of Ray wherein the battery cells are provided on the bottom surface of the exterior can with the discharge valve that destroys a thin wall portion with a set pressure and functions as the exhaust end surface, and a side of the sealing plate as the non-exhaust side end surface wherein the non-exhaust side end surface is free of a discharge valve on the sealing plate, in order to achieve enhanced and effective venting of gases and/or liquid upon reaching an excessive pressure limit in a manner that minimizes the chance of inhibiting proper venting of gases when excessive pressure is experienced within the battery cell.
Regarding claim 3, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein each of the battery cells is a cylindrical battery (Ray “cylindrical alkaline electrochemical cell (battery) 10” [0024]).
Regarding claim 4
Regarding claim 5, modified Morioka discloses all of the limitations for the battery module as set forth in claim 4 above, and wherein the stopper presses a flat portion of the sealing plate (Morioka Fig. 4 where 30 presses on the corners of the battery cells that comprise of flat portions on its top surface).
Regarding claim 6, modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper presses a protruding electrode that protrudes from a flat portion (Ray Fig. 1 shows that negative outer cover 30, which is disposed on the open end 14 of steel can 12, comprises a protrusion extending away from the battery cell as outer cover 30 comprises of a convex structure, and Morioka “ceiling plate 30… presses end faces on the positive-electrode sides of the battery cells 12” [0032] as shown in Morioka Fig. 4).
Regarding claim 7, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the stopper presses a caulking portion (Ray “annular polymeric (e.g., nylon) seal 32” [0031]) on an outer peripheral edge of the sealing plate (Ray Fig. 1 where seal 32 is disposed on the upper peripheral ends of the battery cell in which the stopper, or ceiling plate 30, of Morioka applies pressure to as indicated in Morioka Fig. 4).
Regarding claim 9, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and comprising a bus bar that is opposite to the exhaust side end surface (Morioka 23 Fig. 4, which is opposite the exhaust or negative-electrode side of 12, “positive-electrode bus bar” or “first-electrode bus bar” Morioka [0031]) and connects the electrode terminal of each of the battery cells (Morioka [0036]), the bus bar being disposed on the same side as the non-exhaust side (Morioka Fig. 4),
wherein the bus bar presses the non-exhaust side end surface via the stopper (Morioka Fig. 4 where 23 presses on the positive-electrode side of 12 via 23).
Regarding claim 10, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the stopper is molded integrally with the battery holder (Morioka “the positive-electrode bus bar 23 is joined to the battery cell holder 14 via the protective case 16” [0031]).
Regarding claim 11, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and comprising a housing that arranges the battery holder inside (Morioka 16 Fig. 1, “protective case” Morioka [0031]),
wherein the housing presses the stopper to the non-exhaust side end surface directly or via one of or both the battery holder and a bus bar (Morioka “the protective case 16 is joined to the battery cell holder 14, for example, by fitting, screwing, or welding… the positive-electrode bus bar 23 (first-electrode bus bar) is integrated with the protective case 16” [0031]), and
the housing contacts a portion of at least one of the battery holder and the bus bar (Morioka [0031]), wherein the portion of the at least one of the battery holder and the bus bar overlaps the battery cell when viewed from the non-exhaust side which is opposite to the exhaust side (Morioka 23, or the bus bar, overlaps the battery cells on the positive-electrode or exhaust side in Fig. 4).
Regarding claim 13, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1, and that it comprises a bus bar (Morioka “positive-electrode bus bar” or “first-electrode bus bar” Morioka [0031]) that is opposite to the exhaust side end surface (Morioka 23 Fig. 4, which is opposite the exhaust or negative-electrode side of 12) and connects the electrode terminal of each of the battery cells (Morioka [0036]),
wherein the bus bar presses the non-exhaust side end surface via the stopper (Morioka Fig. 4 where 23 presses on the positive-electrode side of 12 via 23).
Regarding claim 14, modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper is molded integrally with the battery holder (Morioka “the positive-electrode bus bar 23 is joined to the battery cell holder 14 via the protective case 16” [0031]).
Regarding claim 15, modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, and comprising a housing that arranges the battery holder inside (Morioka 16 Fig. 1, “protective case” [0031]),
wherein the housing presses the stopper to the non-exhaust side end surface directly or via one of or both the battery holder and a bus bar (Morioka “the protective case 16 is joined to the battery cell holder 14, for example, by fitting, screwing, or welding… the positive-electrode bus bar 23 (first-electrode bus bar) is integrated with the protective case 16” Morioka [0031]), and
the housing contacts a portion of at least one of the battery holder and the bus bar (Morioka [0031]), wherein the portion of the at least one of the battery holder and the bus bar overlaps the battery cell when viewed from the non-exhaust side which is opposite to the exhaust side (Morioka 23 or the bus bar, overlaps the battery cells on the positive-electrode or exhaust side in Fig. 4).

Claims 8 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2017/0346050 A1) in view of Ray (US 2007/0275295 A1) as applied to claim 1 above, and further in view of Hasegawa et al (US 2015/0325824 A1). Hereinafter referred to as Hasegawa.
Regarding claims 8 and 12, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, but does not disclose wherein the stopper is an insulating material.
However, Hasegawa discloses a battery module comprising a plurality of battery cells (“Battery block includes: a plurality of cells” ABSTRACT), a battery holder having each of the battery cells arranged at a fixed position (“cells 2 are stored and arranged in the cell storage portions in case 3” [0045], “3” Fig. 2), and a stopper facing a non-exhaust side end surface of each of the battery cells (“Positive-side insulating plate 10 is a plate material that is disposed between case 3 and positive electrode collector 11” [0046], “10” Fig. 4 which faces the positive electrode side of the battery cells). Hasegawa teaches that the stopper is an insulating material (“Positive-side insulating plate 10 is… a plastic molded article or plastic sheet having a predetermined heat resistance and electrical insulating property” [0047]), and that the stopper electrically insulates the battery holder from a positive electrode bus bar (“positive electrode collector 11 and positive electrode plate 12 and electrically insulates case 3” [0047]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the stopper of modified Morioka in view of Hasegawa wherein the stopper is an insulating material, in order to obtain a battery module that has a means to insulate the battery holder from the positive electrode bus bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721